 USA vs.      JASON NEWLING                                              Docket No.:   CR 17-00547-MWF

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years on each
of Count 1 of the Indictment and Count 1 of the Supplemental Information, such terms to run concurrently under the
following terms and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                      Services Office and General Order 18-10.

         2.           During the period of community supervision, the defendant shall pay the special assessment and restitution
                      in accordance with this judgment's orders pertaining to such payment.

         3.           The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
                      to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not
                      to exceed eight tests per month, as directed by the Probation Officer.

         4.           The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                      includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant
                      shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
                      period of supervision.

         5.           As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating Court-
                      ordered correctional treatment to the aftercare contractor during the period of community supervision. The
                      defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
                      defendant has no ability to pay, no payment shall be required.

         6.           The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
                      financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
                      inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
                      financial obligation.

         7.           The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business
                      involving client payments, client investments, or client deposits for services without the express approval
                      of the Probation Officer prior to engagement in such employment. Further, the defendant shall provide
                      the Probation Officer with access to any and all business records, client lists and other records pertaining
                      to the operation of any business owned or controlled, in whole or in part, by the defendant, as directed by
                      the Probation Officer.

         8.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the sentencing
judge.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before
12 noon, February 7, 2020 . In the absence of such designation, the defendant shall report to the United States Marshal
located at the Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012. Bond shall be exonerated
upon surrender.



CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 8
 USA vs.      JASON NEWLING                                         Docket No.:    CR 17-00547-MWF


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal,              9.    The defendant must not knowingly associate with
       state, or local crime;                                            any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in              not knowingly associate with any person convicted
       the federal judicial district of residence within 72              of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or                 the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                       to intimate family members, unless the court has
       directed by the probation officer;                                completed an individualized review and has
 3.    The defendant must report to the probation office as              determined that the restriction is necessary for
       instructed by the court or probation officer;                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                  10.   The defendant must refrain from excessive use of
       judicial district without first receiving the                     alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                     distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries                controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                     to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against                physician;
       self-incrimination as to new criminal conduct;              11.   The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by               within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation               a law enforcement officer;
       officer at least 10 days before any anticipated             12.   For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                     firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s              other dangerous weapon;
       residence;                                                  13.   The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to                agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere               an informant or source without the permission of
       and must permit confiscation of any contraband                    the court;
       prohibited by law or the terms of supervision and           14.   As directed by the probation officer, the defendant
       observed in plain view by the probation officer;                  must notify specific persons and organizations of
 8.    The defendant must work at a lawful occupation                    specific risks posed by the defendant to those
       unless excused by the probation officer for                       persons and organizations and must permit the
       schooling, training, or other acceptable reasons and              probation officer to confirm the defendant’s
       must notify the probation officer at least ten days               compliance with such requirement and to make
       before any change in employment or within 72                      such notifications;
       hours of an unanticipated change;                           15.   The defendant must follow the instructions of the
                                                                         probation officer to implement the orders of the
                                                                         court, afford adequate deterrence from criminal
                                                                         conduct, protect the public from further crimes of
                                                                         the defendant; and provide the defendant with
                                                                         needed educational or vocational training, medical
                                                                         care, or other correctional treatment in the most
                                                                         effective manner.




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 4 of 8
 USA vs.      JASON NEWLING                                            Docket No.:   CR 17-00547-MWF


   ¥ The defendant must also comply with the following special conditions (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
 or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18
 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g).
 Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
 defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
 mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
 § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
 material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
 restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
 the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
 the United
                           States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.




CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 5 of 8
 USA vs.      JASON NEWLING                                        Docket No.:   CR 17-00547-MWF


         CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                       SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release
 authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their
 disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses
 of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior
 approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or
 other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses.
 Records of all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon
 request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in
 excess of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have
 been satisfied in full.

                      These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 6 of 8
 USA vs.      JASON NEWLING                                         Docket No.:    CR 17-00547-MWF



                                                         RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.

                                                          United States Marshal


                                                    By
            Date                                          Deputy Marshal




                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file
 in my office, and in my legal custody.
                                                          Clerk, U.S. District Court


                                                    By
            Filed Date                                    Deputy Clerk




CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 7 of 8
 USA vs.      JASON NEWLING                                        Docket No.:     CR 17-00547-MWF




                                        FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.



         (Signed)
                Defendant                                                        Date




                      U. S. Probation Officer/Designated Witness                        Date




CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 8 of 8
